739 N.W.2d 489 (2007)
2007 WI 124
Hjalmer C. HEIKKINEN, Kim Heikkinen, Special Administrator of the Estate of Amelia Heikkinen, State of Wisconsin Department of Health and Family Services and Tommy G. Thompson Secretary, Department of Health and Human Services, Plaintiffs-Respondents,
v.
UNITED SERVICES AUTOMOBILE ASSOCIATION and Margaret E. Morse, Defendants-Third-Party Plaintiffs-Respondents,
v.
The Catholic Mutual Relief Society of America and Archdiocese of Milwaukee, Defendants-Third-Party Defendants-Appellants-Petitioners.
No. 2005AP1638.
Supreme Court of Wisconsin.
Oral Argument September 12, 2007.
Decided October 12, 2007.
For the defendants-third-party defendants-appellants-petitioners there were briefs by Frank L. Steeves, O. Thomas Armstrong, Jr. and von Briesen & Roper, S.C., Milwaukee, and oral argument by O. Thomas Armstrong, Jr.
For the defendants-third-party plaintiffs-respondents there was a brief filed by Terry E. Johnson, Frederick J. Smith, Michael D. Crooks, and Peterson, Johnson & Murray, S.C., Milwaukee, and oral argument by Terry E. Johnson.
For the plaintiffs-respondents there was a brief filed by Don C. Prachthauser, Kevin J. Kukor, and Murphy & Prachthauser, Milwaukee, and oral argument by Don C. Prachthauser.
An amicus brief was filed by Michael B. Apfeld, Milwaukee, on behalf of the Defense Research Institute.
An amicus brief was filed by William C. Gleisner, III and the Law Offices of Wm. Gleisner, Milwaukee, and Lynn R. Laufenberg and Laufenberg & Hoefle, S.C., Milwaukee, on behalf of the Wisconsin Academy of Trial Lawyers.
¶ 1 PER CURIAM.
The court is equally divided on the question of whether the published decision of the court of appeals, Heikkinen v. United Services Automobile Association, 2006 WI App 207, 296 Wis. 2d 438, 724 N.W.2d 243, should be affirmed or reversed. CHIEF JUSTICE SHIRLEY S. ABRAHAMSON, JUSTICE ANN WALSH BRADLEY, and JUSTICE LOUIS B. BUTLER, JR., would affirm; JUSTICE DAVID T. PROSSER, JUSTICE PATIENCE DRAKE ROGGENSACK, and JUSTICE ANNETTE KINGSLAND ZIEGLER would reverse. JUSTICE N. PATRICK CROOKS did not participate.
¶ 2 Accordingly, the decision of the court of appeals is affirmed.